Fourth Court of Appeals
                               San Antonio, Texas
                                    October 7, 2016

                                 No. 04-16-00546-CR

                                 The STATE of Texas,
                                      Appellant

                                          v.

                             James Matthew HOLCOMBE,
                                       Appellee

                      From the County Court, Wilson County, Texas
                            Trial Court No. 15-02-0049-CRC
                          Richard L. Jackson, Judge Presiding


                                    ORDER
       Appellant’s motion for extension of time to file their brief is GRANTED.    The
appellant’s brief is due on November 3, 2016.



                                               _________________________________
                                               Jason Pulliam, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of October, 2016.



                                               ___________________________________
                                               Keith E. Hottle
                                               Clerk of Court